PLEASANTS, Chief Justice
(concurring).
While the question may not be free from doubt, I concur in the opinion' of Justice GRAVES that the application for mandamus should be refused upon the first ground stated in the opinion.
It seems to me that the answers given by the relator of whether he owned an interest in the oil under the lands mentioned in the agreed statement of facts brought up with the record are so evasive and uncertain as to the quantity and value of such oil lands as to justify the trial judge in holding that relator had failed to make the strict proof required by the statute to entitle him to prosecute his appeal without paying the costs or any part thereof or giving security therefor. Because of this fact issue in the case, I think we should not hold that the trial judge abused..his discretion in sustaining respondents’ contest of relator’s right to appeal upon .the pauper’s oath filed by him.
It may be that he was also required to make some effort to procure money by giving a mortgage upon, or selling ah interest in, the lands claimed by relator, under the statute of limitation which furnish the subject-matter of the suit from which the judgment in this case is sought to be appealed on a pauper’s oath.
In so far as his other property is concerned, I think the evidence clearly shows that he could not be and was not required to make any effort to pay the costs or any part thereof or give any mortgage on such property as security for the costs of this appeal.
I cannot, however, concur in the soundness of the second ground stated in Justice GRAVES’ opinion for refusing the application for mandamus.
.It seems to me wholly unreasonable; to hold that when respondent, Mildred Bi *1010Stone, by her sworn contest of relator’s right to appeal the case upon his pauper’s oath had unmistakably shown her opposition to his appealing the case without payment of the cost or giving security therefor, could be heard now to defeat his right to appeal on his pauper’s oath on the ground that relator had not asked her to make up the statement of facts for no compensation. The law never requires the doing of a vain or useless thing for the protection of the legal rights of a litigant.